Rumsey, J. (dissenting) :
Motions of this kind are addressed entirely to the discretion of the court, and they are not to be granted unless a state of affairs is shown to exist in which justice requires it. They are not to be; *610encouraged. A person asking for them seeks to get a privilege and exemption from the common rule, and unless good reason is shown why he should have it, his application should be denied. (Moore v. Cooley, 2 Hill, 412; Isnard v. Cazeaux, 1 Paige, 39.) . One is authorized to prosecute as a poor person to avoid a failure of justice, because he makes it appear to the court that if he were not so authorized.he would be unable to maintain his action. Nothing of that sort has been made to appear here. . The plaintiff’s papers show that she has already commenced the action, and that she has procured a competent person, responsible for costs, to act as her guardian ad litem.. There is no danger of any failure of justice because of a denial of this motion. The guardian having accepted his trust, will be compelled to perform it.
The court properly exercised its discretion in denying the motion, and the order should be affirmed, with ten dollars costs and disbursements.
Van Brunt, P. J., concurred.
Order. reversed, with ten dollars. costs and disbursements, and motion granted.